MALLARD, Chief Judge.
The defendant’s first assignment of error is to the denial of his motion for judgment as of nonsuit made at the close of all the evidence. There was ample evidence of each element of the felony of larceny as charged, including the ownership of the property and the value thereof, to require submission of the case to the jury, and this assignment of error is without merit.
The defendant assigns as error certain portions of the charge and also asserts that the court failed to properly define the method of evaluation of the stolen property set forth in the indictment. When the charge is read as a whole, we are of the opinion and so hold that no prejudicial error is made to appear therein.
We have examined all of defendant’s assignments of error that are brought forward, and in the trial we find no prejudicial error.
No error.
Judges Parker and Hedrick concur.